DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
Claims 1, 6, 11, 16, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,757,595 B2 to Khosla et al. (“Khosla”).
Regarding claims 1, 11 and 21, Khosla discloses an automated weapon system and method of using (battle management system 10, Fig. 1 and the high flow diagram of Fig. 3) comprising: 
a plurality of weapon subsystems (see table 3, column 8) each capable of firing a munition therefrom towards a respective target at a respective firing time (“A weapon system is basically a weapon platform with one or more launchers and one or more tracking/guidance sensors.”, emphases added, 6:60-65);
a targeting subsystem 16 having a field of view in a target area (track data, provided by track file 12) and providing for identifying at least one potential target in the field of view as a selected target; 
a sensing subsystem (comprising track file 12 and the associated track data) providing sensing of the selected target and tracking of location of the selected target (by way of one or more tracking/guidance sensors on each weapon system, 6:60-65) through an environment in the target area (see Fig. 2, wherein a target 50 is tracked along a trajectory 52 in a battlespace over time by way of sensors on weapon systems 1 and 2); 
a decision subsystem 18, determining where the selected target is located at a firing time responsive to the sensing subsystem; 
a device selection subsystem (target-weapon pairing algo 20) for determining which of the plurality of weapon subsystems is a selected weapon subsystem in a best position, relative to the other of the plurality of weapons subsystems, for having munitions fired therefrom to strike the selected target (step 104a, Fig. 3, 9:17-36); and
trigger activation logic (comprising steps 106 and 108 in Fig. 3) initiating firing of the munitions from the selected weapon subsystem at the firing time, so that the munition will hit the selected target (10:1-47).

    PNG
    media_image1.png
    479
    684
    media_image1.png
    Greyscale

	Regarding claims 6, 16 and 26, Khosla further discloses detection logic detecting a no-shoot situation prior to the firing of the munitions; inhibit logic preventing the trigger activation logic from firing the munitions, responsive to the detection logic detecting a no-shoot situation (wherein the engagement operator 106 performs this functionality of choosing to fire of defer firing based on events that are unfolding in the battlespace, 10:1-43).
Claim Rejections - 35 USC § 103
Claims 2, 3, 5, 7, 8, 10, 12, 13, 15, 17, 18, 20, 22, 23, 25, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla as applied to claims 1, 11 and 21 above, and further in view of US 9,995,558 B2 to Heo et al. (“Heo”).
Regarding claims 2, 12 and 22, Khosla further discloses (see Fig. 4, comprising an algorithm that can be run in two modes--deterministic (steps 208-218) and heuristic (steps 220-234)) wherein a first plurality of potential said targets are chosen as selected targets (see step 214), and a respective best shot is determined for each of said first plurality of the weapon subsystems (see “option weight” in tables 4 and 5 and 18:25-45); 
wherein the decision subsystem determines where the respective best shot for each of said first plurality of the weapon subsystems is located at the firing time, for each of the selected weapon subsystems that is selected for firing at a respective said selected target, responsive to the sensing subsystem sensing and tracking the location of said respective selected targets in the target area (17:34-53); 
Khosla is silent regarding wherein the trigger activation logic initiates firing at the firing time, of the munition from each of the selected weapon subsystems. 
	However, Heo teaches a weapon control system comprising a plurality of weapons (e.g., Fig. 3),  trigger activation logic initiates firing at the firing time, of the munition from each of the selected weapon subsystems (“simultaneous firing by the first weapon and the second weapon”, 13:33 to 14:6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Khosla to have trigger activation logic that initiates firing at the firing time, of the munition from each of the selected weapon subsystems, as taught by Heo, in order to optimize target engagement times.
	Khosla, as modified, is silent regarding wherein an adjustment controller provides for adjustment of aim of said munitions for each of the weapon subsystems that is selected for firing its said munition to hit a respective selected target for its respective best shot at the firing time.
However, Heo teaches an adjustment controller (see Fig. 2) provides for adjustment of aim of said munitions for each of the weapon subsystems C1, C2, C3, C4 that is selected for firing its said munition to hit a respective selected target for its respective best shot at the firing time (see Figs. 5 and 7). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Khosla, as modified, to have an adjustment controller provides for adjustment of aim of said munitions for each of the weapon subsystems that is selected for firing its said munition to hit a respective selected target for its respective best shot at the firing time, as taught by Heo, in order to engage the selected targets.
Regarding claims 3, 13 and 23, Khosla is silent regarding wherein a first plurality of the weapons subsystems each have a shot at the selected target, wherein the first plurality of weapon subsystems each provides firing of a respective said munitions therefrom towards the selected target at the firing time.
However, Khosla suggests the implementation of a different weapon allocation strategies (e.g., shoot-shoot-look vs. shoot-look-shoot, salvo attack, load balancing) (8:45 to 9:16). Furthur, Heo teaches simultaneous firing of a plurality of weapon systems at a firing time to engage targets (13:33 to 14:6).   Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Khosla to have a first plurality of the weapons subsystems each have a shot at the selected target, wherein the first plurality of weapon subsystems each provides firing of a respective said munitions therefrom towards the selected target at the firing time, as suggested by the teachings of Khosla and Heo, in order to predictably increase the terminal effects on the selected target.
Regarding claims 5, 7, 10, 15, 17, 20, 25, 27 and 30, Khosla is silent regarding decision subsystem determines or wherein the trigger activation logic is responsive to determining where the munition needs to be aimed to strike the selected target, and utilizes the targeting subsystem to find and identify said potential targets within the target area, selects one said potential target as the selected target, and tracks the selected target thereafter, wherein the aim of the munition is adjusted in accordance with the tracking. However, Heo teaches a weapon control system (Fig. 2) comprising a decision subsystem 81 and trigger activation logic (71a, 71b) that determine and are responsive to determining, respectively, where the munition needs to be aimed to strike the selected target (Fig. 5, S100), and utilizes a targeting subsystem to find and identify said potential targets within the target area (see Fig. 12), selects one said potential target as the selected target S425, and tracks the selected target thereafter, wherein the aim of the munition is adjusted in accordance with the tracking (Fig. 11, S450). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Khosla to have the claimed functionality, as taught by Heo, in order to track and engage a moving target.
Regarding claims 8, 18 and 28, Khosla is silent regarding wherein a positioning means adjusts movement of a barrel of the selected weapon subsystem, responsive to actuators mounted to the barrel. However, Heo teaches a weapon control system (Fig. 2) comprising a positioning means 72 that adjusts movement of a barrel of the selected weapon subsystem, responsive to actuators 42-46 mounted to the barrel (by way of supports 23, 24). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Khosla to have a positioning means as claimed, as taught by Heo, in order to adjust aim of the weapons.
Allowable Subject Matter
Claims 4, 14, 24, 9, 19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641